Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-20 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 01/14/2022 have been fully considered, please see the office action below for details.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10, and 16, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest:
receiving a set of transmission frequency groups for a plurality of digital communications, a number of users corresponding to each transmission frequency group of the set of transmission frequency groups such that the number of users for a transmission frequency group have received a digital communication of the plurality of digital communications at a respective receive rate for the transmission frequency group, and the first engagement rate, the second engagement rate, and the third engagement rate for of the set of transmission frequency groups, wherein the first engagement rate, the second engagement rate, and the third engagement rate are based at least in part on user engagement metadata corresponding to the plurality of digital communications processed by a server;	calculating a blended reward rate for the transmission frequency group of the set of transmission frequency groups based on the first weight, the first engagement rate, the second weight, and the second engagement rate corresponding to the transmission frequency group; 
scaling, for the transmission frequency group, the third engagement rate to generate a magnified penalty ratio for the transmission frequency group based on the third weight; and
calculating, for the transmission frequency group, a blended target rate based on the blended reward rate and the magnified penalty ratio for the transmission frequency group.
Milner 2017/0262451 discloses category based scores for social influencers that track metrics based on likes, dislikes, follows, shares, comments.  However, Milner does not disclose a set of transmission frequency groups for a plurality of digital communications, a number of users corresponding to each transmission frequency group of the set of transmission frequency groups such that the number of users for a transmission frequency group have received a digital communication of the plurality of digital communications at a respective receive rate for the transmission frequency group, and the first engagement rate, the second engagement rate, and the third engagement rate for of the set of transmission frequency groups, wherein the first engagement rate, the second engagement rate, and the third engagement rate are based at least in part on user engagement metadata corresponding to the plurality of digital communications processed by a server.
Lynes 2017/0061298 discloses a user to track and analyze interactions over a period of time and factor to weight the interactions of users who over-post.  However, Lynes does not disclose a set of transmission frequency groups for a plurality of digital communications, a number of users corresponding to each transmission frequency group of the set of transmission frequency groups such that the number of users for a transmission frequency group have received a digital communication of the plurality of digital communications at a respective receive rate for the transmission frequency group.
Singh 2019/0213476 discloses engagement metric based on open/click rates.  However, Milner does not disclose scaling, for the transmission frequency group, the third engagement rate to generate a magnified penalty ratio for the transmission frequency group based on the third weight; and
calculating, for the transmission frequency group, a blended target rate based on the blended reward rate and the magnified penalty ratio for the transmission frequency group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443